Notice of Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.
The Terminal Disclaimer filed April 26, 2022 has been accepted and entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach and/or suggest the limitations of Claim 1, particularly “the electrode assembly further including at least one of (1) a positive electrode side connecting portion that mutually connects each of positive electrode side connecting tabs of part of the positive electrodes and located between the upper surface and the lower surface only in the first region and, (2) a negative electrode side connecting portion that mutually connects each of negative electrode side connecting tabs of part of the negative electrodes and located between the upper surface and the lower surface only in the first region; and at least one of (1) a positive electrode side extended portion mutually connecting each of positive electrode side extended tabs of at least two of the positive electrodes and located between the step surface and the lower surface only in the second region, and (2) a negative electrode extended portion mutually connecting each of negative electrode side extended tabs of at least two of the negative electrodes and located between the step surface and the lower surface only in the second region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA SHULMAN/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722